Citation Nr: 1107212	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death, and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1952 to June 
1969.  He died in November 1975.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Detroit, Michigan.

The issue of entitlement to service connection for cause of the 
Veteran's death is addressed in the Remand that follows the Order 
section of this decision.

In her July 2009 substantive appeal, the appellant indicated that 
she thought there was error in the 1979 Board decision discussed 
herein.  The RO sent her a detailed letter in September 2009 
outlining the steps to file a motion for revision of a Board 
decision based on clear and unmistakable error (CUE).  She has 
not filed such a motion, and thus there is no current CUE claim 
to be considered.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was 
denied in a June 1979 Board decision; a claim to reopen was 
denied by the RO in an unappealed June 1997 rating decision.

2.  Evidence received since the June 1997 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and relates to an unestablished 
fact necessary to substantiate the claim.



CONCLUSION OF LAW

As new and material evidence has been received, the criteria for 
reopening the claim for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In her claim filed in June 2007, the appellant seeks to reopen a 
claim for service connection for the cause of the Veteran's 
death, and ultimately to be awarded service connection for the 
cause of his death.  This claim has been previously denied.  She 
urges that Thorazine he was taking for service-connected 
schizophrenia led to liver damage which caused his death.  
Alternatively, she urges that his service in Vietnam, verified 
through letters from him to her, exposed him to Agent Orange 
which caused the fatal cancer.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) recently 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold, and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  The Court emphasized that the 
regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which, "does not require new and material 
evidence as to each previously unproven element of a claim."  
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service connection 
for cause of the Veteran's death was reopened and adjudicated on 
the merits in the February 2008 rating decision on appeal.  
However, because the reopening of a claim is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits, the Board must determine this 
issue on its own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Review of the file shows the Board denied service connection for 
cause of the Veteran's death in June 1979, based on the Board's 
determination that the cancer that caused the Veteran's death was 
not present until more than one year after the Veteran's 
discharge from service and was not otherwise related to service.  
It also concluded that there was no support for appellant's 
assertion that his service-connected schizophrenia hastened his 
death.  The June 1979 Board decision was not appealable.  

The evidence of record at the time of the June 1979 decision 
included the Veteran's service treatment records (STRs) showing 
that the Veteran was treated for psychiatric problems in service.  
He was awarded service connection for schizophrenia and the 
disability was rated as 70 percent disabling at the time of his 
death in November 1975.  Post-service records show that he died 
of carcinoma of the hepatic and common bile duct, with the 
approximate interval between onset and death listed as three 
months.  Service treatment records contained no laboratory or 
clinical findings indicative of hepatic or biliary pathology.  
The Board obtained a medical opinion from the Armed Forces 
Institute of Pathology indicating that the cancer was not present 
at separation from service or prior to that date.  

The appellant attempted to reopen the claim in May 1997.  The 
claim was denied by the RO in June 1997.  The appellant was 
provided notice of the decision and her appellate rights, but did 
not file an appeal.  

The evidence received since the June 1997 decision includes 
correspondence from the appellant, copies of pages of the 
Physician's Desk Reference (PDR) discussing the use of Thomasine 
and liver disease, and other medical literature.  It also 
includes letters from the Veteran to the appellant.  These 
letters indicate that the Veteran was in Vietnam for temporary 
duty during his service in Thailand.  The appellant urges that 
this is relevant because she believes his cancer was due to 
exposure to Agent Orange in Vietnam.  

The foregoing evidence is not cumulative or redundant of the 
evidence previously of record.  Moreover, it relates to 
unestablished facts necessary to substantiate the claim.  
Therefore, this evidence is new and material, and reopening of 
the claim is in order.

ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim for service connection for 
cause of the Veteran's death is granted.


REMAND

The issue of entitlement to service connection for cause of the 
Veteran's death must be remanded for the following reasons.  

The appellant has provided evidence that satisfies the Board that 
the Veteran was in Vietnam during service.  Due to the dates of 
his service, he is thus presumed to have been exposed to Agent 
Orange.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

The appellant has submitted some evidence supporting the 
proposition that herbicide exposure can cause liver cancer.  
However, the evidence is not sufficient to establish that the 
Veteran's fatal cancer was related to herbicide exposure.  
Therefore, the Board has determined that further development of 
the record is warranted before the Board decides the reopened 
claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The claims file should be referred to an 
appropriate physician in order to provide an 
opinion regarding the cause of the Veteran's 
death.  Specifically, the physician should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's fatal carcinoma was etiologically 
related to his presumed exposure to 
herbicides in service.  The rationale for the 
opinion must also be provided.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for the cause of the 
Veteran's death in light of all pertinent 
evidence and legal authority.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to respond 
before the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


